DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Applicant’s response filed on 01/11/2021 has been entered and considered. Upon entering, claims 1-3 have been amended, claims 5-12 have been added.
Claim Rejections - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4.	Claims 1, 3 and 5 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 3 and 5 recite “a second electrical meter in series with the power grid and an electrical panel, and wherein the second electrical meter does not meter power flowing in either direction between the first electrical meter and the power grid.” The limitations are unclear because the second electrical meter is connected between the power grid and the electrical panel without measuring either direction between the first electrical meter and the power grid, so the second electrical meter use for what. For examination purposes, the examiner will interpret the claims as best understood.
Response to Arguments
5.         Applicant’s arguments filed on 01/11/2021 have been fully considered but are moot in view of the new ground(s) of rejection as further noted.
Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
7.	Claims 1 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Shon (US 10,527,658), in view of James et al. (US 2016/0176305), and further in view of Galin et al. (US 2018/0201142).
Regarding claim 1, Shon teaches an apparatus (see figure 2) comprising: a solar panel (fig. 2: 150) for generating direct current (DC) power (see col. 11, lines 63-64; the DC power generated by the renewable energy source 150); a secondary battery 
However, Shon does not explicitly teach a DC-to-AC inverter for supplying AC power to either a power grid or an electrical panel, or both; and a transceiver for receiving a plurality of types of transmitted signals; and a switch, wherein in response to a first type of transmitted signal, the switch permits the flow of electrical power from the DC-to-AC inverter to the power grid.
James teaches a DC-to-AC inverter (fig. 2: 210) for supplying AC power to either a power grid (fig. 2: 222) or an electrical panel, or both, (see figures 2 and 9; and par. [0083]; a connection originating from the batteries within electric vehicle 930 via DC 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of James into the apparatus of Shon in order to provide a power conversion and more specifically to integrating power conversion processes, devices, and techniques using a bi-directional AC to DC and DC to AC power conversion device.
Galin teaches a transceiver (fig. 2: 215, 219) for receiving a plurality of types of transmitted signals (see figure 2A and par. [0078-0079], Control device 213 may be communicatively coupled to a user interface and may receive commands from a user via the user interface to change an operational state. For example, a user may send a command (e.g., via communication device 215 and common interface 219) to control device 213 to reduce power provided to a power grid and increase power provided to an EV charging circuit); and a switch, wherein in response to a first type of transmitted signal, the switch permits the flow of electrical power from the DC-to-AC inverter to the power grid, (see par. [0053], [0065] and [0073]; power converter 103 convert DC power to AC power; and power converter 103 may receive power from power source 101 and provide output power to loads 110 and/or power grid 111; and the selection of the paths may be by use of multiple selector units which may include multiple switches and/or relays which when selected by the selector units allow multiple connection paths).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Galin into the apparatus of Shon and James in order to provide multiple switches and/or relays which 
Regarding claim 4, further James discloses the apparatus wherein the secondary battery is contained in a vehicle, (see par. [0082], a DC Fast Charger System 800 that delivers power from AC Grid 810 to DC Charger 820. In this arrangement, DC Charger 820 may provide DC Level 1 fast charging via power flow path 825 through DC Fast Charger System 800 using the internal 10 kW BDC directly connected to batteries within EV 830).   
8.	Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Shon (US 10,527,658), in view of James et al. (US 2016/0176305), in view of Galin et al. (US 2018/0201142) and further in view of Narla et al. (US 2018/0048159).
Regarding claim 2, the combination of Shon, James and Galin teach the apparatus of claim 1, but Shon, James and Galin do not explicitly teach further comprising: an automatic transfer switch for connecting the DC-to-AC inverter to the electrical panel in response to a loss of AC power from the power grid.
Narla teaches when AC grid 306 is not available, automatic smart transfer switch 328 may automatically transfer to position 2, thereby allowing power to be provided to the entire set of loads in main electrical panel 330, i.e., both back-up loads 336 and on-site loads 338, from PV array 302 and/or battery pack 314, (see figure 3 and par. [0035]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Narla into the .
9.	Claims 5 and 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Shon (US 10,527,658), in view of James et al. (US 2016/0176305).
Regarding claim 5, Shon teaches an electrical system (see figure 2) comprising: a first electrical meter (fig. 2: 173) for metering the AC power outputted, and for metering the AC power received from the power grid (fig. 2: 110) for charging of a secondary battery (fig. 2: 140), (see figures2 and 7 and col. 11, lines 16-56; figure 7 is flowchart illustrating a method for monitoring power when an energy storage system operates in an AC charge mode; and the third power data may contain information about the amount of AC power supplied from the external power supply source 110 and applied to the ESS 140); and a second electrical meter (fig. 2: 171) wherein said second electrical meter (171), when connected in series with the power grid (110) and an electrical panel (fig. 2: 120), does not meter power flowing in either direction between the first electrical meter (173) and the power grid (110).
However, Shon does not explicitly teach a direct current (DC) to alternating current (AC) inverter for supplying AC power to either a power grid or an electrical panel, or both.
James teaches a direct current (DC) to alternating current (AC) inverter (fig. 2: 210) for supplying AC power to either a power grid (fig. 2: 222) or an electrical panel, or both, (see figures 2 and 9; and par. [0083]; a connection originating from the batteries within electric vehicle 930 via DC Charger module 940, wherein the BDC, similar to 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of James into the electrical system of Shon in order to provide a power conversion and more specifically to integrating power conversion processes, devices, and techniques using a bi-directional AC to DC and DC to AC power conversion device.
Regarding claim 8, further James discloses the electrical system further comprising an AC-to-DC inverter for supplying DC power to charge a secondary battery, (see figure 8 and par. [0082], a DC Fast Charger System 800 that delivers power from AC Grid 810 to DC Charger 820. In this arrangement, DC Charger 820 may provide DC Level 1 fast charging via power flow path 825 through DC Fast Charger System 800 using the internal 10 kW BDC directly connected to batteries within EV 830).
Regarding claim 9, further James discloses the electrical system further comprising a secondary battery contained in a vehicle, (see par. [0082], a DC Fast Charger System 800 that delivers power from AC Grid 810 to DC Charger 820. In this arrangement, DC Charger 820 may provide DC Level 1 fast charging via power flow path 825 through DC Fast Charger System 800 using the internal 10 kW BDC directly connected to batteries within EV 830).
Regarding claim 10, furthermore Shon discloses the electrical system further comprising a solar panel (fig. 2: 150) for generating DC power, (see col. 11, lines 63-64; the DC power generated by the renewable energy source 150).
6 is rejected under 35 U.S.C. 103 as being unpatentable over Shon (US 10,527,658), in view of James et al. (US 2016/0176305), and further in view of Narla et al. (US 2018/0048159).
Regarding claim 6, the combination of Shon and James teach the electrical system of Claim 5, but Shon and James do not explicitly teach further comprising an automatic transfer switch for connecting the DC-to-AC inverter to the electrical panel in response to a loss of AC power from the power grid.
Narla teaches when AC grid 306 is not available, automatic smart transfer switch 328 may automatically transfer to position 2, thereby allowing power to be provided to the entire set of loads in main electrical panel 330, i.e., both back-up loads 336 and on-site loads 338, from PV array 302 and/or battery pack 314, (see figure 3 and par. [0035]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Narla into the electrical system of Shon and James in order to provide an automatic smart transfer switch for energy generation systems.
11.	Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Shon (US 10,527,658), in view of James et al. (US 2016/0176305), in view of Narla et al. (US 2018/0048159) and further in view of Chen (US 2019/0273393).
Regarding claim 7, the combination of Shon, James and Narla teach the electrical system of Claim 6, but Shon, James and Narla do not explicitly teach wherein the second electrical meter is on a circuit between the electrical panel and the automatic transfer switch.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Chen into the electrical system of Shon, James and Narla in order to maximizing power utilization from an alternative electrical power source.
12.	Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Shon (US 10,527,658), in view of James et al. (US 2016/0176305), and further in view of Galin et al. (US 2018/0201142).
Regarding claim 11, the combination of Shon and James teach the electrical system of Claim 5, but Shon and James do not explicitly teach further comprising a transceiver for receiving a plurality of types of transmitted signals, and a switch, wherein in response to a first type of transmitted signal, the switch permits the flow of electrical power from the DC-to-AC inverter to the power grid.
Galin teaches a transceiver (fig. 2: 215, 219) for receiving a plurality of types of transmitted signals (see figure 2A and par. [0078-0079], Control device 213 may be communicatively coupled to a user interface and may receive commands from a user via the user interface to change an operational state. For example, a user may send a command (e.g., via communication device 215 and common interface 219) to control device 213 to reduce power provided to a power grid and increase power provided to an EV charging circuit), and a switch, wherein in response to a first type of transmitted signal, the switch permits the flow of electrical power from the DC-to-AC inverter to the power grid, (see par. [0053], [0065] and [0073]; power converter 103 convert DC power 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Galin into the electrical system of Shon and James in order to provide multiple switches and/or relays which when selected by the selector units allow multiple connection paths to enable the selective supply of DC and/or AC power from power sources and power grid to loads.
13.	Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Shon (US 10,527,658), in view of James et al. (US 2016/0176305), and further in view of Parks et al. (US 2016/0181752).
Regarding claim 12, the combination of Shon and James teach the electrical system of Claim 5, but Shon and James do not explicitly teach further comprising a meter socket adapter connected in series between the electrical panel and the grid.
Parks teaches a system for connecting multiple electrical devices to an electrical power grid is provided, comprising an interconnection meter socket adapter having a housing enclosing a set of electrical connections. The interconnection meter socket adapter may be configured to be coupled to a standard distribution panel and a standard electrical meter, (see par. [0005]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Parks into the electrical .
Allowable Subject Matter
14.	Claim 3 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XUAN LY whose telephone number is (571)272-9885.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on 571-272-7492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/XUAN LY/Examiner, Art Unit 2836                                                                                                                                                                                                        /REXFORD N BARNIE/Supervisory Patent Examiner, Art Unit 2836